The employee does not contend that the finding of the reviewing board (which adopted the decision of the single member) that the employee’s disability was not caused by a new injury, but resulted exclusively from the original injury, is not supported by the evidence before the board. The record does not demonstrate abuse of discretion in the denials by the board and by the Superior Court of the employee’s motions for recommittal and rehearing of the case in order that further evidence might be taken on that issue. Devine’s Case, 236 Mass. 588, 595 (1921), and cases cited. Lopes’s Case, 277 Mass. 581, 586 (1931).

Decree affirmed.